Citation Nr: 1146701	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-13 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative residuals of an anterior cruciate ligament (ACL) repair to the right knee. 

2.  Entitlement to service connection for hypercholesterolemia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to February 2006.  

This matter is on appeal from decisions in November 2007 and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to a rating in excess of 10 percent for the Veteran's right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypercholesterolemia is a laboratory test results that is not, in and of itself, a disability for VA compensation purposes.


CONCLUSION OF LAW

As the Veteran's claim is legally insufficient, service connection for hypercholesterolemia is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.303 (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

However, with respect to the claim for service connection for hypercholesterolemia, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).   The discussion below establishes that VA does not recognize hypercholesterolemia as a disability for VA compensation purposes.  No additional evidence, to include oral testimony, would change this outcome.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran is seeking entitlement to service connection for hypercholesterolemia.  In support of this claim, he has submitted two blood laboratory analysis reports indicating significantly elevated cholesterol levels.  Significantly, one analysis report from September 2005 (during his active duty service) indicated a total cholesterol of 263 mg/dL, which is well above the upper normal limit of 199 mg/dL.  This report also reflected a triglyceride level that was over 6 times the normal limit.  A subsequent laboratory analysis from April 2007 indicated lower lipid levels, although these levels were still above normal.

However, it has been VA policy that hyperlipidemia, hypercholesterolemia or elevated triglycerides are all laboratory results and not, in and of themselves, disabilities.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  Moreover, a disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

In this case, the Veteran's hypercholesterolemia has not been shown to have caused a chronic, acquired disorder for VA compensation purposes that was incurred in or aggravated by active service.  As such, regardless of the character or the quality of any evidence which the veteran could submit, hypercholesterolemia is not recognized as a disability under the law for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  The fact that the veteran may or may not be taking medication or receiving active treatment is also not relevant to whether hypercholesterolemia is a disability.  

The Board recognizes that a disability such as coronary artery disease could be caused or aggravated by hypercholesterolemia.  However, notwithstanding the fact that no such claim has been raised, it is crucial to note a claim for that type of cardiovascular disorder would be a separate and distinct disability and warrant a separate consideration apart from the hypercholesterolemia.  

Accordingly, entitlement to service connection for hypercholesterolemia must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for hypercholesterolemia is denied.  

REMAND

A review of the record indicates that the Veteran was scheduled for a hearing before the Board in July 2011.  He was sent a letter notifying him of his impending hearing in May 2011.  However, the Veteran contacted the RO in August 2010, indicating that he had returned to active duty beginning August 16, 2010.  While the Veteran has not provided any documentation in indicating his return to active duty, the RO nonetheless relied on this statement as cause to suspend his benefits, and sent him notice of this fact in September 2010.  

It is unclear how long the Veteran served on active since August 2010.  Indeed, it is possible that he is still on active duty.  In any event, a new set of service treatment records have been almost certainly been generated, and the probative value of these records cannot be ignored. Therefore, these records must be acquired and reviewed by the RO prior to Board review.

Additionally, although it is unknown how long the Veteran's most recent period of active duty was, it is not uncommon for such periods of active duty to last at least one year, even in cases where this service is part of an Army Reserve mobilization.  That being the case, it is reasonably possible that the Veteran was on active duty during the time he was notified of his scheduled hearing in May 2011 (only 9 months later) and would have not known about his hearing.  Indeed, he may have been on active duty at the time his hearing was scheduled in July 2011.  Therefore, it is essential that the RO ascertain that the Veteran be afforded a hearing if he so desires.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records for his most recent period of active duty service, beginning in August 2010.  

2.  Acquire any treatment records that may be available from the VA Medical Center in Gainesville, Florida for the period since July 2008.  A record of any negative development should be included in the claims file.

If the Veteran has received any treatment to his right knee from a private medical facility, and the records of such treatment have not been incorporated in the claims file, the AMC should attempt to acquire these records after obtaining the Veteran's authorization.  

3.  If the Veteran's records indicate that he was serving on active duty at the time he was sent notice of his Board hearing in May 2011, he should be offered another opportunity to present testimony before a Veterans Law Judge either during a Travel Board at the RO or via videoconference if the Veteran so chooses.  38 C.F.R. § 20.704. 

If the Veteran wishes to testify before the Board, a notice of the hearing should be mailed to his known address of record and to his representative.  

4.  After completion of the foregoing, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


